04/14/2021



                                                                                           Case Number: DA 21-0141




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 21-0141

SAMANTHA VULES, SHERI
ESTENSON, et al.,

            Plaintiffs and Appellants,

      v.
                                                      ORDER OF MEDIATOR APPOINTMENT
THIES & TALLE MANAGEMENT, INC.,
THIES & TALLE ENTERPRISES, INC.,
ALMANOR INVESTORS LIMITED
PARTNERSHIP and JOHN DOES 1-4,

            Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Elizabeth Brennerman, 1022 Chestnut, Helena, MT
59601, whose name appears next on the list of attorneys desiring appointment as
mediators for Money Judgments appeals which is maintained pursuant to M.R.App.P.,
7(4)(e), is hereby appointed to conduct the mediation process required by M.R.App.P.,
7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this April 14, 2021.




                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Christopher W. Froines, Ben Desmond Kappelman, Elizabeth Brenneman